/20Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-13, 16-22 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/21, 1/31/20, 10/13/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-13, 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

The claim(s) 1, 8 and 16 recite(s) steps of “determining a plurality of services”, “registering system parameters”, “determining a criticality of each of the plurality of services”, “tagging label data to each of the services” and “clustering each of the services into an accelerating cluster or a decelerating cluster”. These limitations, as drafted, is a process that under it’s broadest reasonable interpretation, can be performed in human mind and paper/pencil. 

This judicial exception is not integrated into a practical application because these limitations can wholly performed in the paper pencil method. The “booting process” recited here is for a use scenario and does not mean that an actual boot process is performed  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea (Step 2A prong two analysis).  

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 16 recites memory, processor and scheduler in high level of generality. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor, memory, scheduler to perform steps amounts to no more than mere instructions to apply The claim is not patent eligible.

For claims 2, 17, claim recites detecting a subsequent boot up process, which can be performed by visual detection of a user. The “determining” step can be performed by paper and pencil method. The “scheduling” refers to time planning, not the allocation or execution of the services and therefore, can be performed in paper/pencil. 

For claims 3, 11, 18, Claim recites “determining a plurality of new services”, “registering system parameters”, “tagging label data to each of the services” and “dynamically updating each of the new services into an accelerating cluster or a decelerating cluster”. These limitations, as drafted, is a process that under it’s broadest reasonable interpretation, can be performed in human mind and paper/pencil. The updating step can be performed in paper/pencil by marking them into appropriate cluster. 

For claims 4, 12, 19, system parameters are defined, which is not any additional element to integrate into practical application.

For claims 5-6, 10, 20-21, claim recites feeding system parameter and tagged data for creating a 4D clustering map with cluster center determination and data points clustering, which is a mathematical algorithm and abstract idea. 



For claim 9, claim recite(s) steps of “determining a plurality of services”, “registering system parameters”, “determining a criticality of each of the plurality of services”, “tagging label data to each of the services”. These limitations, as drafted, is a process that under it’s broadest reasonable interpretation, can be performed in human mind and paper/pencil. For example, a user can write down all the services that are required in booting process (“determining …”), then write the parameters necessary for the booting process by possible processor/memory resource (“registering system parameters …”), then write down the criticality of each process by identifying which services are more necessary (“determining a criticality …”), then tag each service with the criticality by marking (“tagging label data…”).  Claim further recites creating a 4D clustering map with cluster center determination and data points clustering, which is a mathematical algorithm and abstract idea. If a claim limitation, under it’s broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This judicial exception is not integrated into a practical application because these limitations can wholly performed in the paper pencil method. The “booting process” recited here is for a use scenario and does not mean that an actual boot process is performed  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 11-13, 16-19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US Patent Application Publication 2017/0090988; cited in IDS), and further in view of Myadam (US Patent 20120260080).


For claim 1, Young et al teach the following limitations: A method for managing scheduling of services ([0100] mention about scheduling; Fig 5 shows the scheduling of threads or services) during (electronic device is shown in Fig 1; [0038] – individual threads of process are managed differently) comprising a multi-core processor ([0046] processor 110 may include plurality of processor cores), comprising: determining a plurality of services initiated during (step 505 in Fig 5; the plurality of threads belong to a process of the computing device; [0038] mentions plural application with plural threads); registering system parameters associated with the electronic device for each of the plurality of services (both “profile module” and “Requirement module” ; determining a criticality of each of the plurality of services for the  (step 520 and 525 of Fig 5; [0066]-[0067] mention about intra-process and extra-process priority of threads; [0109] mention about priority tag; thus a critical or non-critical thread is identified), wherein the criticality indicates whether each of the plurality of services is critical or non-critical for the ([0109] mention about priority level and whether thread is important and prioritized over non-important threads; [0067] mention priority refers to importance); tagging label data to each of the services, wherein the label data represents whether each of the plurality of services is critical or non-critical (Priority tag 325 is shown for a thread in Fig 3A; [0109] mentions the structure of the tag; the tagging is determined from 240 and 245 of Fig 2 and explained in [0074]-0078]); and clustering each of the services into an accelerating cluster or a decelerating cluster based on the registered system parameters associated with the electronic device for each of the plurality of services and the tagged label data to each of the plurality of services (step 535 of Fig 5; [0082]; [0091]-[0093]; [0098]-[0099]; [0103]-[0104] mention about assignment of the thread to faster core or slower core based on tagged data; requirements of threads; processor state and system properties).

Young et al do not mention that the plurality of services corresponds to a boot up process. In other words, Young et al do not mention the following limitations: 
Determining a plurality of services initiated during a boot up process Determining a criticality of the of each of the plurality of services for the bootup process 

Myadam teaches the following limitations: 
determining a plurality of services initiated during a boot up process (step 310 of Fig 5; [0023] and [0050] mentions about threads and operations during booting process)
determining a criticality of the of each of the plurality of services for the bootup process ([0050] mention enabling customization of the given priority based on an expected processing load during the boot process)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Young and Myadam to implement the critical services in the acceleration cluster during booting process. Young’s process is generic ([0030]-[0039]) to the system and Myadam teaches that threads and operations can be prioritized ([0023]). One ordinary skill can be motivated to implement these prioritized services in a different cluster to speed up the boot process. Young is motivated to provide granular QoS for computing resources in the computing system ([0003]. The boot performance can be improved if the prioritized or critical services are assigned to a separate cluster from other services. 

For claim 2, Young, [0024] mention that processor 110 includes plurality of processing cores, with eight processor core belong to first CPU, with plural cores in second CPU. Young does not explicitly mention about initiation of new services during subsequent boot process. However, Young further mentions that first set of services are assigned to faster 

It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to dynamically update the new services during the next boot up into appropriate cluster because boot up process can create new services depending on the situations (Myadam; [0023]), which can be assigned to appropriate cluster based on tagging and other parameters as taught in Young Fig 5 for improved quality. 

For claim 3, new services during any boot are detected as mentioned in Myadam ([0023]). The priority is also assigned based on expected load (Myadam; [0023], [0050]). When combined with Young, the system parameters and label data for these threads will be generated (Fig 2 - Fig 5). Fig 5 of Young is a dynamic process and the threads including new threads are considered for assignment to processor core (step 505 refres to each threads including new threads). 

For claim 4, system parameters are explained in Young [0079] and [0080] – includes memory utilization factor. 

For claim 7, Young explains the criticality of a thread in [0066] and [0067]. Young [0066] mention that thread priority is determined based on thread level tags. Thread tag 320 in Fig 3A is based on main worker thread or single worker thread. When other threads depends on main thread, main thread can be considered critical. The section [0112]-[0117] and Fig 3B shows that main thread has the higher priority and assigned to faster core compared to secondary threads. As [0066] mentioned that priority can be based on thread level tags, the main thread with one or more dependent threads can be considered as a critical thread or more prioritized thread than secondary threads.  

For claim 8, Young teaches the following limitations: A method for managing scheduling of services ([0100] mention about scheduling; Fig 5 shows the scheduling of threads or services) during (electronic device is shown in Fig 1; [0038] – individual threads of process are managed differently) comprising a multi-core processor ([0046] processor 110 may include plurality of processor cores), comprising:  ([0103]-[0104] mention about assignment of the thread to faster core or slower core based on tagged data; requirements of threads; processor state and system properties; the services that are qualified for high speed cores in Fig 3B is the participants in acceleration cluster) and second services available in a decelerating cluster (services for low speed cores in Fig 3B are the participants of the decelerating cluster); and scheduling, during multi-core processor and the second services based on at least one small core of the multi-core processor (step 535 of Fig 5; [0082]; [0091]-[0093]; [0098]-[0099]; [0103]-[0104] mention about assignment of the thread to faster core or slower core based on tagged data; requirements of threads; processor state and system properties; processor 110 comprise CPUs and cores [0046]). 

Young et al do not mention that the plurality of services corresponds to a boot up process. In other words, Young et al do not mention the following limitations: 
detecting an initiation of the boot-up process in the electronic device;
determining a plurality of services initiated during a boot up process 
determining a criticality of the of each of the plurality of services for the bootup process 

Myadam teaches the following limitations: 
detecting an initiation of the boot-up process in the electronic device ([0002]; [0031]);
determining a plurality of services initiated during a boot up process (step 310 of Fig 5; [0023] and [0050] mentions about threads and operations during booting process)
determining a criticality of the of each of the plurality of services for the bootup process ([0050] mention enabling customization of the given priority based on an expected processing load during the boot process)



For claim 11, Young teaches the following limitations: determining a plurality of services initiated during 

It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to dynamically update the new services during the next boot up into appropriate cluster because boot up process can create new services depending on the situations (Myadam; [0023]), which can be assigned to appropriate cluster based on tagging and other parameters as taught in Young Fig 5 for improved quality. 

For claim 12, system parameters are explained in Young [0079] and [0080] – includes memory utilization factor. 



For claim 16, Young teaches the following limitations: An electronic device (Fig 1) for managing scheduling of services  ([0100] mention about scheduling; Fig 5 shows the scheduling of threads or services)  during a (electronic device is shown in Fig 1; [0038] – individual threads of process are managed differently) comprising: a memory (memory 115 in Fig 1); a multi-core processor (processor 110 in Fig 1; [0046]); and a scheduler (Fig 2) operatively coupled to the memory and the multi-core processor ([0100]; allocation module schedules), the scheduler being configured to:  determining a plurality of services initiated during (step 505 in Fig 5; the plurality of threads belong to a process of the computing device; [0038] mentions plural application with plural threads); registering system parameters associated with the electronic device for each of the plurality of services (both “profile module” and “Requirement module” shown in Fig 2 register the system parameters for each thread; step 515 of Fig 5; [0076]; [0079]-[0086]) ; determining a criticality of each of the plurality of services for the  (step 520 and 525 of Fig 5; [0066]-[0067] mention about intra-process and extra-process priority of threads; [0109] mention about priority tag; thus a critical or non-critical thread is identified), wherein the criticality indicates whether each of the plurality of services is critical or non-critical for the ([0109] mention about priority level and whether thread is important and prioritized over non-important threads; [0067] mention priority refers to importance); tagging label data to each of the services, wherein the label data represents whether each of the plurality of services is critical or non-critical (Priority tag 325 is shown for a thread in Fig 3A; [0109] mentions the structure of the tag; the tagging is determined from 240 and 245 of Fig 2 and explained in [0074]-0078]); and clustering each of the services into an accelerating cluster or a decelerating cluster based on the registered system parameters associated with the electronic device for each of the plurality of services and the tagged label data to each of the plurality of services (step 535 of Fig 5; [0082]; [0091]-[0093]; [0098]-[0099]; [0103]-[0104] mention about assignment of the thread to faster core or slower core based on tagged data; requirements of threads; processor state and system properties).

Young et al do not mention that the plurality of services corresponds to a boot up process. In other words, Young et al do not mention the following limitations: 
Determining a plurality of services initiated during a boot up process Determining a criticality of the of each of the plurality of services for the bootup process 

Myadam teaches the following limitations: 
determining a plurality of services initiated during a boot up process (step 310 of Fig 5; [0023] and [0050] mentions about threads and operations during booting process)
determining a criticality of the of each of the plurality of services for the bootup process ([0050] mention enabling customization of the given priority based on an expected processing load during the boot process)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Young and Myadam to implement the critical services in the acceleration cluster during booting process. Young’s process is generic ([0030]-[0039]) to the system and Myadam teaches that threads and operations can be prioritized ([0023]). One ordinary skill can be motivated to implement these prioritized services in a different cluster to speed up the boot process. Young is motivated to provide granular QoS for computing resources in the computing system ([0003]. The boot performance can be improved if the prioritized or critical services are assigned to a separate cluster from other services. 

For claim 17, Young, [0024] mention that processor 110 includes plurality of processing cores, with eight processor core belong to first CPU, with plural cores in second CPU. Young further mentions that first set of services are assigned to faster core and second set of services are assigned to slower core ([0082]; [0091]-[0099]). The assignment considers tag priority, speed intensity ([0082]), process priority ([0100]; [0113]), delay ([0092]). Therefore, the services that are assigned to faster core are reassigned to faster 

For claim 18, new services during any boot are detected as mentioned in Myadam ([0023]). The priority is also assigned based on expected load (Myadam; [0023], [0050]). When combined with Young, the system parameters and label data for these threads will be generated (Fig 2 - Fig 5). Fig 5 of Young is a dynamic process and the threads including new threads are considered for assignment to processor core (step 505 refres to each threads including new threads). 

For claim 19, system parameters are explained in Young [0079] and [0080] – includes memory utilization factor. 

For claim 22, Young explains the criticality of a thread in [0066] and [0067]. Young [0066] mention that thread priority is determined based on thread level tags. Thread tag 320 in Fig 3A is based on main worker thread or single worker thread. When other threads depends on main thread, main thread can be considered critical. The section [0112]-[0117] and Fig 3B shows that main thread has the higher priority and assigned to faster core compared to secondary threads. As [0066] mentioned that priority can be based on thread level tags, the main thread with one or more dependent threads can be considered as a critical thread or more prioritized thread than secondary threads.  


Conclusion
PRO-892 mentions references that are not relied upon for rejections but provide related teachings. Reference Liu teaches critical and non-critical services during boot (Fig 8; [0011]-[0020]) and reference Blagodurov teaches providing critical services to appropriate clusters (lines 1-10 of col 2). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186